Citation Nr: 0500690	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include an anxiety disorder, depression, and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from January 1962 to February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran subsequently moved to 
Alabama and jurisdiction has been transferred to the RO in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran was released from service in February 1963 
because of psychiatric symptoms diagnosed as schizophrenic 
reaction, paranoid type, manifested by looseness of 
associations, flattened and inappropriate affect, auditory 
hallucinations, ideas of reference, and anxiety symptoms in 
partial remission.  The physicians who examined and treated 
the veteran prior to his release from service held that the 
schizophrenia existed prior to entry on active duty and was 
not aggravated by active duty.

2.  By a rating decision dated in October 1963, service 
connection was denied for paranoid schizophrenia on the 
grounds that this disorder existed prior to service and was 
not aggravated by service.

3.  In November 2001, the veteran filed a claim for service 
connection for psychiatric symptoms diagnosed as an anxiety 
disorder, depression, and possible PTSD.

4.  The veteran's currently diagnosed anxiety disorder, 
depression and PTSD were first identified many years after 
his release from service and are not shown to be related to 
such service. 


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder 
that was incurred in or aggravated by active service, nor 
incurred as a result of any incident of service.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A  (West 2002); 38 C.F.R. §§ 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and the implementing regulations apply in the 
instant case.  A review of the record shows the veteran was 
notified of the VCAA as it applies to his claims by 
correspondence dated in February 2002.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The February 2002 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the May 
2003 statement of the case (SSOC).  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the February 2002 notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002).  VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. §§ 1111, 1132 to the extent that it states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 
(2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Service connection for PTSD also requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2004).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154 (b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2004); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence, which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

However, the Veterans Claims Court has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Background.  When the veteran was examined for service in 
November 1961, no psychiatric abnormality was noted on 
clinical evaluation.  In November 1962 the veteran was 
admitted to a military hospital with a diagnosis of 
schizophrenic reaction, paranoid type, acute.  It was 
reported that the veteran had a long history of emotional 
difficulties beginning with homosexual activity at age 6.  He 
had attempted suicide twice in October 1961 with subsequent 
indications of a psychotic breakdown.  It was recommended 
that he be medically separated from service.  The final 
diagnosis was schizophrenic reaction, paranoid type, 
moderate, manifested by looseness of associations, flattened 
and inappropriate affect, auditory hallucinations, ideas of 
reference, and anxiety symptoms in partial remission.  The 
physicians who examined and treated him at that time, as well 
as the members of the Medical Board Proceedings, by a 
unanimous decision, held that the schizophrenia existed prior 
to entry on active duty and was not aggravated by active 
duty.  

In an August 1963 VA examination, the veteran reported a 
nervous condition which, "bothered me when I was in high 
school but got worse after I entered the Army."  He reported 
that he had been treated from 1961 to the present for nerves, 
inability to sleep, and loss of weight.  The examiner noted 
the veteran apparently was hospitalized in service for what 
was commonly called a "homosexual panic."  The diagnosis 
was paranoid schizophrenic in partial remission.

By rating action in October 1963 service connection was 
denied for paranoid schizophrenia.  In making that 
determination the RO noted the condition existed prior to 
service and was not aggravated beyond the normal process.  
This decision became final.

The veteran reopened his claim in November 2001.  He 
described his condition as a physiological disorder to 
include PTSD.  

By a letter dated later in May 2002, the RO requested 
additional evidence from the veteran to verify some of the 
events he felt had led to the onset of his PTSD. He was 
requested to fill out an enclosed PTSD questionnaire in full.

In support of his claim, the veteran submitted a May 2002 
letter which reported several stressors, including the 
following:

The first events that bothered me was 
bathing with so many naked men.  I am 
very private about my care of my body.  

Captain Wooten forced me to take his old 
boots and pretend they were mine to get 
new boots for him.  I was scared so I did 
it or he said I would get in trouble.

There was lots of hollering and 
harassment.

The sergeant and friends were drinking.  
They made me stand up and tried to pour 
it down me.  They poured the beer all 
over me.

The first time and all times I fired the 
weapon or some for hand grenades was a 
nightmare for me.

The infiltration (course) was a horror in 
the day as well as night.  

After cook school I was transferred to 
Camp Jerry Johnson at New Orleans, La.  
One morning I had an accident slicing 
bacon for the troops.

In a May 2002 letter, G.W. Hansberry, M.D., noted that he had 
been the veteran's family physician since 1975.  The veteran 
had had a physical examination on an annual basis with other 
visits as needed.  He had several medical problems, 
"including an Essential Tremor, Chronic Anxiety Disorder, 
Depression, Tension Headaches ...."  Dr. Hansberry opined 
that:

In my opinion (the veteran) has suffered 
from Chronic Depression and Chronic 
Anxiety Disorder long before I became his 
doctor in 1975.  I believe it is 
reasonable to consider PTSD (Post 
Traumatic Stress Disorder) in his 
diagnoses as well.

The Board notes that medical records from Dr. Hansberry dated 
in May 2002 noted, "Depression -- age 23 while in 
military."  The records do not indicate a diagnosis or 
treatment for PTSD.  The earliest post service medical 
records appear to be 1992.

By rating action in June 2002 service connection was denied 
for anxiety and depression and possible PTSD.  In making that 
determination the RO noted the veteran had been diagnosed 
with a schizophrenic reaction in 1962, which was determined 
to have existed prior to service and not aggravated in 
service.  He had a long history of emotional difficulties 
beginning at age 6.  A preservice herniorrhaphy at age 18 
also depressed him.  He attempted suicide twice in 1961 prior 
to being drafted.  In addition there were no verified 
stressors in service and no definite diagnosis of PTSD. 

The file also contains several statements from relatives and 
friends.  These included a statement from his aunt that 
indicated the veteran had tremors and PTSD since returning 
from service in 1963; and several friends and relatives noted 
that  the veteran's health was not good after service, and 
that he had had a lot of nerve problems since service.

Analysis.  The Board has reviewed all the evidence of record 
including the service medical and personnel records, and 
medical treatment records.  The medical evidence does not 
show a definite diagnosis of PTSD.  It merely contains a note 
from the veteran's family doctor that, "I believe it is 
reasonable to consider PTSD (Post Traumatic Stress Disorder) 
in his diagnoses as well." 

Despite the veteran's assertions of stressors that caused him 
to suffer from an acquired psychiatric disorder, including 
PTSD, the Board finds that no documentation can be located to 
confirm the veteran's claimed in-service stressors.  The 
service medical and personnel records show that the veteran 
suffered from a long history of emotional problems since 
childhood.  Prior to service, he attempted suicide twice.  
After entering service, he became increasingly tense and 
tremulous and frightened by, "the least little thing."  He 
was referred 3 times to a psychiatrist and subsequently 
transferred to Brookes Army Medical Center.  He was diagnosed 
with a schizophrenic reaction and it was recommended that he 
be separated from service.  This condition was held to have 
existed prior to service and not to have been aggravated by 
service. 

While Dr. Hansberry in May 2002 indicated that the veteran's 
depression began at age 23 while he had been in the military, 
the earliest post service medical records appear to be 1992.  
As noted above, the psychiatric symptoms the veteran 
manifested during service, including anxiety and depression, 
were felt to be manifestations of a schizophrenic disorder 
which existed prior to service.  Service connection has been 
denied for this disorder, and the issue of entitlement to 
service connection for a schizophrenic disorder is not in 
appellate status.  

Referring specifically to his claim for service connection 
for PTSD, the Board notes that the veteran did not engage in 
combat with the enemy.  As such his lay testimony alone is 
not enough to establish the occurrence of his alleged 
stressors. Accordingly, service connection for PTSD requires 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304.

While Dr. Hansberry has indicated the possibility that the 
veteran suffers from PTSD, critical elements of this 
diagnosis, most fundamentally those concerning the existence 
of a stressor or stressors, appear to be based wholly upon 
statements of history provided by the veteran.  The Board 
finds that a diagnosis of PTSD is not supported by any 
medical evidence including Dr. Hansberry's own medical 
records.  

The question of whether he was exposed to a stressor in 
service is a factual determination and the Board is not bound 
to accept such statements simply because treating medical 
providers may have done so.  Wilson v. Derwinski, 2 Vet. App. 
614 (1992); Wood v. Derwinski, 1 Vet. App. 190, 
reconsideration denied, 1 Vet. App. 406 (1991).  Thus, 
assuming that the veteran has a diagnosis of PTSD, the 
veteran's claim must still fail because there is no 
supporting evidence that the claimed in-service stressors 
actually occurred.  38 C.F.R. § 3.304(f).  The veteran's 
statements regarding in-service stressors are insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); see also Cohen v. Brown, 10 
Vet. App. 128, 142 (1997)  There is no evidence to support 
the veteran's assertions as to any of his claimed stressors.  
Because his claimed stressors are not the type of incidents 
which would be recorded in official military records, the 
Board finds that it would be futile to undertake development 
to obtain data to substantiate the claimed stressors.

Regarding the claim for service connection for an anxiety 
disorder and/or a depressive disorder, the Board finds that 
no such disorder was diagnosed while the veteran was in the 
military service or until many years thereafter.  The veteran 
is not a licensed medical practitioner and he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 
Vet. App. 492.  No competent evidence links any current 
anxiety disorder or depressive disorder to the veteran's 
military service.  Accordingly, service connection is not 
warranted for an anxiety disorder, depression and/or PTSD.


ORDER

Entitlement to service connection for an anxiety disorder, 
depression, and PTSD is denied.


______________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


